ON Motion fob Re-hearing.
Adams, Judge,
delivered the opinion of the court.
At the last term of this court, a motion for re-hearing was granted in this case. By this motion, our attention was called to a point raised by the fourth instruction asked by the defendant and refused by the court, which was not passed upon in delivering the original opinion.
*213We have re-examined the record, and are satisfied the questions discussed in the opinion which resulted in an affirmance were properly decided.
But the defendant’s fourth instruction presented the question, whether the admissions of the contractor, Moeller, made verbally, and also by letter written to the plaintiffs, after the purchase of the lumber had been completed, could be used as evidence against the owner of the building to establish plaintiffs lien, or in other words, to prove that the materials purchased went into the building under Moeller’s contract with Schmidt.
In the opinion delivered, the court decided that this evidence was competent as against Moeller, but the point, whether it could be considered by the jury as against Schmidt, the' owner of the building wras not passed on.
Whatever may be the powers of a contractor to bind the owner of a building in the purchase of materials, they cease as soon as the purchases are fully completed.
Before the admissions and declarations ofi-Moeller, referred to, were made, the purchase from the plaintiffs had all been completed, and he no longer continued the agent of Schmidt to bind him by such admissions.
In Dickerson College vs. Church, (1 Watts & Serg., 462,) this very point was before the Supreme Court of Pennsylvania. and that court decided that such declarations could not be read as evidence to prove that the materials were furnished on the credit of the building. We think the court below erred in refusing the defendant’s fourth instruction.
Por this error the judgment must be reversed and the cause remanded;
the other judges concur.